Citation Nr: 1631021	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-17 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for lumbar spine degenerative joint disease prior to April 15, 2010.

2. Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative joint disease.

3. Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from October 2003 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that in May 2016, following certification of the appeal to the Board, the Veteran's prior representative submitted a document indicating that she had withdrawn as her representative.  Attached to the correspondence was a document signed by the Veteran which indicated that the Veteran and her representative had previously discussed the matter.  Although certain procedures under 38 C.F.R. § 20.608(b) (2015) generally apply where a representative has withdrawn following certification of the appeal to the Board, in this case, in light of the Veteran's written consent to the matter, the Board finds such procedures inapplicable.

In May 2016, the Veteran testified pro se at a video conference hearing before the undersigned.  A transcript of the hearing is of record.

As described in further detail below, for the period prior to April 15, 2010, the Board is granting an initial 10 percent rating for lumbar spine degenerative joint disease but is remanding for further development the issue of whether an initial rating in excess of 10 percent is warranted for the entire appeal period.  The Board has characterized the issues accordingly, as indicated on the title page.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative joint disease and entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to April 15, 2010, the Veteran's lumbar spine degenerative joint disease was manifested by at least painful motion.


CONCLUSION OF LAW

For the period prior to April 15, 2010, the criteria for an initial 10 percent rating for lumbar spine degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For the period prior to April 15, 2010, the Veteran's lumbar spine degenerative joint disease is currently rated as noncompensable under Diagnostic Code 5242, applicable to degenerative arthritis of the spine.  38 C.F.R. § 4.71a.  

The General Formula for Diseases and Injuries of the Spine is used to evaluate degenerative arthritis under Diagnostic Code 5242.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.  A minimum 10 percent rating is warranted where there is forward flexion of the cervical spine of greater than 30 degrees but not greater than 40 degrees; or, a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, General Formula.

Significantly, 38 C.F.R. § 4.59  provides that it is the intention of the rating schedule to recognize both painful motion and actually painful joints as entitled to at least the compensable rating for the joint.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis).  In Petitti v. McDonald, 27 Vet. App. 415 (2015), the Court rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-429.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.

A review of the evidence reveals, in pertinent part, that in June 2009 the Veteran submitted correspondence where she reported experiencing back pain on a daily basis.  The same month, her husband submitted a statement attesting to her constant back pain and her friend reported that the Veteran had been told by a doctor that most of her pain was the result of her back disability.  At a January 2010 VA examination, the Veteran reported a prior history of daily, moderate back pain which she experienced for hours at a time.  An August 2012 private treatment record from a Dr. Calvillo indicates that the Veteran reported experiencing lower back pain since 2006.

The Veteran is competent to reports symptoms such as lower back pain and while the June 2009 correspondence and the statements made at the January 2010 VA examination were made for the express purpose of obtaining disability compensation, see Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a pecuniary interest in benefits may affect credibility of a claimant's testimony), the statement made to Dr. Calvillo in August 2012 appears to have been made for the purpose of diagnosis and treatment and is therefore considered exceptionally trustworthy.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994); see also Federal Rule of Evidence 803(4).

The Board therefore finds that there is credible lay evidence of painful motion of the lumbar spine for the period prior to April 15, 2010.  As the minimum compensable rating under the limitation of motion code pertaining to the lumbar spine is 10 percent, see 38 C.F.R. § 4.71a, General Formula, Diagnostic Code 5242, an initial 10 percent rating is warranted for the Veteran's lumbar spine degenerative joint disease for the period prior to April 15, 2010 under Diagnostic Code 5242.  See 38 C.F.R. § 4.59, Burton, 25 Vet. App. at 3-5, Petitti, 27 Vet. App. at 424-30.

As noted above in the introduction section, consideration of whether an initial rating in excess of 10 percent is warranted, to include on an extraschedular basis, is deferred pending further development below.


ORDER

Entitlement to an initial 10 percent rating for lumbar spine degenerative joint disease prior to April 15, 2010 is granted, subject to the regulations governing payment of monetary awards.


REMAND

Further development of the appeal is required.  In this case, the Veteran was most recently provided a VA examination of the knees in January 2010 and of the spine in September 2010.  In May 2012, she underwent a private evaluation of the knee and back.  For reasons discussed below, the Board finds these examinations to be inadequate for rating purposes.

As to the right knee, while the May 2012 private examination addressed right knee flexion and extension, and indicated that there was "pain in mid-flexion," it is not clear whether this was active or passive range of motion, in weight-bearing or in nonweight-bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, wherever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).  Similarly, although the January 2010 VA examiner noted that there was full range of motion without objective evidence of pain with active motion, there is no indication that passive range of motion, weight-bearing and nonweight-bearing testing was conducted.  Id.  This is particularly relevant considering that at the examination, the Veteran reported that her symptoms occurred with prolonged weight bearing.

As to the spine, while the May 2012 private examination conducted range of motion testing and indicated that there was pain with all lumbar motion, "particularly at the end of motion," it is not clear whether this was in active or passive range of motion, in weight-bearing or in nonweight-bearing.  See Correia, No. 13-3238, 2016 WL 3591858.  Similarly, although the September 2010 VA examiner noted active thoracolumbar spine range of motion, there is no indication that passive range of motion, weight-bearing and nonweight-bearing testing was conducted.  Id.

Finally, a review of Virtual VA shows that on April 25, 2016 - three days prior to the RO's transfer of the claims file to the Board - the RO uploaded approximately 50 pages of VA treatment records dated from July 2015 to April 2016, some of which pertain to the Veteran's low back and right knee disabilities.  As the most recent supplemental statement of the case was issued in February 2014, this evidence was not considered by the AOJ.  See 38 C.F.R. §§ 19.31, 19.37 (2015).  On remand this evidence must be considered in the first instance by the AOJ.

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be afforded VA examinations to evaluate the current severity of her right knee patellofemoral syndrome and lumbar spine degenerative joint disease.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.  

The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the knees and spine.  Range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joint must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


